 

Exhibit 10.01

EXECUTION COPY

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT dated as of June 30, 2014 (this
“Agreement”) is entered into among CHEGG, INC., a Delaware corporation (the
“Borrower”), the Guarantors and BANK OF AMERICA, N.A., as Lender (the “Lender”).
All capitalized terms used herein and not otherwise defined herein shall have
the meanings given to such terms in the Credit Agreement (as defined below).

RECITALS

WHEREAS, the Borrower, the Guarantors and the Lender entered into that certain
Credit Agreement dated as of August 12, 2013 (as amended, restated, supplemented
or modified from time to time, the “Credit Agreement”);

WHEREAS, the Borrower has requested that the Lender amend the Credit Agreement
as set forth below; and

WHEREAS, the Lender is willing to amend the Credit Agreement subject to the
terms and conditions set forth below.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Reduction of Revolving Commitment. The Revolving Commitment is hereby
permanently reduced to an aggregate principal amount of $40,000,000. The Lender
hereby waives the requirement under Section 2.05 of the Credit Agreement that
the Borrower provide the Lender with five Business Days’ prior written notice of
such reduction of the Revolving Commitment.

2. Amendments to Credit Agreement. The Credit Agreement is hereby amended in the
following respects:

(a) The definition of “Disposition” in Section 1.01 of the Credit Agreement is
hereby amended by (i) deleting “and” at the end of clause (d) therein,
(ii) replacing the “.” at the end of clause (e) therein with “; and” and
(iii) inserting the following new clause (f) at the end thereof to read as
follows:

(f) the sale, transfer or other disposition of Inventory consisting of textbooks
owned by the Borrower pursuant to that certain Inventory Purchase and
Consignment Agreement dated as of May 21, 2014 between the Borrower and Ingram
Hosting Holdings, Inc., a Delaware corporation (as amended, supplemented or
otherwise modified from time to time) in an aggregate amount not to exceed
$25,000,000 at net book value, so long as no Default or Event of Default has
occurred and is continuing both immediately prior to and after giving effect to
any such sale, transfer or disposition.

(b) A new definition of “InstaEDU Acquisition” is hereby added to Section 1.01
of the Credit Agreement in the appropriate alphabetical order to read as
follows:

“InstaEDU Acquisition” means the Acquisition by the Borrower of InstaEDU, Inc.
for aggregate consideration of approximately $30 million; provided that, (i) no
Default shall have occurred and be continuing or would result from such
Acquisition, (ii) the property acquired (or the property of the Person acquired)
in such Acquisition is used or useful in the same or a related line of business
as the Borrower and its Subsidiaries were engaged in on the Closing Date (or any
reasonable extensions or expansions thereof), (iii) the representations and
warranties made by the Loan Parties in each Loan Document shall be true and
correct in all material respects at and as if made as of the date of such
Acquisition (after giving effect thereto) except to the extent such
representations and warranties expressly relate to an earlier date, and
(iv) (A) immediately after giving effect to such Acquisition, the Availability
shall not be less than $20,000,000 and (B) the Borrower shall have delivered to
the Lender a Pro Forma Compliance Certificate demonstrating that, after giving
effect to such acquisition, the Loan

 

--------------------------------------------------------------------------------

 

Parties would be in compliance with the financial covenants set forth in
Section 8.11 on a Pro Forma Basis.

(c) The definition of “Revolving Commitment” in Section 1.01 of the Credit
Agreement is hereby amended in its entirety to read as follows:

“Revolving Commitment” means, the Lender’s obligation to make Revolving Loans to
the Borrower pursuant to Section 2.01, in an aggregate amount not to exceed
$40,000,000.

(d) Section 2.13 of the Credit Agreement is hereby amended by replacing the
reference to “TWENTY-FIVE MILLION DOLLARS ($25,000,000)” in the first paragraph
therein with “THIRTY-FIVE MILLION DOLLARS ($35,000,000)”.

(e) Section 8.02 of the Credit Agreement is hereby amended by replacing the “.”
at the of clause (j) thereof with “; and” and inserting the following new clause
(k) at the end thereof to read as follows:

(k) the InstaEDU, Inc. Acquisition.

(f) Section 8.04 of the Credit Agreement is hereby amended by (i) deleting “and”
at the end of clause (d) therein, (ii) replacing the “.” at the end of clause
(e) therein with “; and” and (iii) inserting the following new clause (f) at the
end thereof to read as follows:

(f) Student of Fortune LLC, a Delaware limited liability company, and Notehall
LLC, a Delaware limited liability company, may be dissolved or liquidated;
provided all of the assets of such entities are transferred to Loan Party prior
to such dissolution or liquidation.

(g) Section 8.11(b) of the Credit Agreement is hereby amended by replacing the
grid at the end thereof with the following:

 

 

 

 

 

 

Fiscal Quarter

  

Minimum Consolidated EBITDA

 

September 30, 2013

  

$

36,789,000

  

December 31, 2013

  

$

53,228,000

  

March 31, 2014

  

$

56,396,000

  

June 30, 2014 and thereafter

  

$

50,000,000

  

 

3. Conditions Precedent. This Agreement shall be effective as of the date hereof
(except for the amendments contained in Section 2(b) and (e) above, which shall
each be effective as of June 5, 2014) upon satisfaction of the following
conditions precedent:

(a) receipt by the Lender of counterparts of this Agreement duly executed by the
Borrower, the Guarantors and the Lender; and

(b) receipt by the Lender of an amendment fee in an aggregate amount equal to
0.25% of the Revolving Commitment immediately after giving effect to this
Agreement.

4. Miscellaneous.

(a) The Credit Agreement and the obligations of the Loan Parties thereunder and
under the other Loan Documents, are hereby ratified and confirmed and shall
remain in full force and effect according to their terms.

(b) Each Guarantor (a) acknowledges and consents to all of the terms and
conditions of this Agreement, (b) affirms all of its obligations under the Loan
Documents and (c) agrees that this Agreement and all documents executed in
connection herewith do not operate to reduce or discharge its obligations under
the Credit Agreement or the Loan Documents.

(c) The Loan Parties represent and warrant to the Lender that:

(i) Each Loan Party has taken all necessary corporate or other organizational
action to authorize the execution, delivery and performance of this Agreement.

(ii) This Agreement has been duly executed and delivered by each Loan Party and
constitutes a legal, valid and binding obligation of each Loan Party,
enforceable against each Loan Party in

2

 

--------------------------------------------------------------------------------

 

accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar state or federal
debtor relief laws from time to time in effect which affect the enforcement of
creditors’ rights in general and the available of equitable remedies.

(iii) No approval, consent, exemption, authorization or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Agreement.

(iv) (A) The representations and warranties of the Borrower and each other Loan
Party contained in Article VI of the Credit Agreement or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection therewith, are true and correct on and as of the date hereof,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct as of such earlier
date, and (B) no Default has occurred and is continuing.

(d) This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imagine means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

(e) If any provision of this Agreement is held to be illegal, invalid or
unenforceable, (i) the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired thereby and
(ii) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

(f) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

[SIGNATURE PAGES FOLLOW]

 

 

3

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

 

 

 

BORROWER:

 

CHEGG, INC.,

 

 

a Delaware corporation

 

 

 

 

 

By:

 

/s/ Andy Brown

 

 

Name:

 

Andy Brown

 

 

Title:

 

CFO

 

 

GUARANTORS:

 

CRAMSTER, INC.,

 

 

a California corporation

 

 

 

 

 

By:

 

/s/ Andy Brown

 

 

Name:

 

Andy Brown

 

 

Title:

 

CFO

 

 

 

 

CRAMSTER HOLDING CORP.,

a California corporation

 

 

 

 

 

By:

 

/s/ Andy Brown

 

 

Name:

 

Andy Brown

 

 

Title:

 

CFO

 

 

 

 

NOTEHALL LLC,

a Delaware limited liability company

 

 

 

 

 

By:

 

/s/ Andy Brown

 

 

Name:

 

Andy Brown

 

 

Title:

 

CFO

 

 

 

 

STUDENT OF FORTUNE LLC,

a Delaware limited liability company

 

 

 

 

 

By:

 

/s/ Andy Brown

 

 

Name:

 

Andy Brown

 

 

Title:

 

CFO

 

 

 

 

THE CAMPUS SPECIAL, LLC,

a Georgia limited liability company

 

 

 

 

 

By:

 

/s/ Andy Brown

 

 

Name:

 

Andy Brown

 

 

Title:

 

CFO

 

CHEGG, INC.

FIRST AMENDMENT TO CREDIT AGREEMENT




 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

CAMPUS FOOD SPECIAL, LLC,

 

 

a Georgia limited liability company

 

 

 

 

 

By:

 

/s/ Andy Brown

 

 

Name:

 

Andy Brown

 

 

Title:

 

CFO

 




 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

LENDER:

 

 

 

BANK OF AMERICA, N.A.,

 

 

 

 

as Lender

 

 

 

 

 

 

 

 

By:

 

/s/ Ronald J. Drobny

 

 

 

 

Name:

 

Ronald J. Drobny

 

 

 

 

Title:

 

Senior Vice President

 

CHEGG, INC.

FIRST AMENDMENT TO CREDIT AGREEMENT

 

 

 